DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-26 are cancelled. Claims 27, 44 and 46 are amended. Claims 27-46 are presented for examination. 
Response to Arguments
Applicant’s arguments filed on 3/16/2021 have been reviewed. Applicant arguments are persuasive in light of amendments, hence the rejection under pre-AIA  35 U.S.C. 102(b)  as being unpatentable over Bernard ( US Pub: 20110093271) is withdrawn. However upon further consideration a new ground(s) of rejection been given over under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) 


Priority
This application takes the prior of the previous filed application 14233640 filed on 9/18/2014, which takes the prior of the foreign application CA 2747153 filed on 7/9/2011. 

Claim Rejections - 35 USC § 112
Claims 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically claims 27, 44 and 46 includes “processing the first query to identify a  missing parameter of the one or more parameters  required for performing the command; after receiving the first query and before performing the command, receive a second query, wherein the second query includes an entity and an anaphora; determining, based on the anaphora, that the second query relates to the first query; processing the second query to associate the entity with the missing parameter required for performing the command of the first query; perform the command with the entity in place of the missing parameter; and provide a result of the performed command” However nowhere in the specification teaches the concept of missing parameter which is related anaphora, Para 0080 of the original filed application includes the concept of clarification question when the information is required however does not include the concept of missing parameter related to anaphora and entity. 
s 27-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 27, 44 and 46 includes the concept “processing the first query to identify a  missing parameter of the one or more parameters  required for performing the command; after receiving the first query and before performing the command, receive a second query, wherein the second query includes an entity and an anaphora; determining, based on the anaphora, that the second query relates to the first query” However based on Para 0080 – claim is enabled to ask a clarification question and relating the response to the clarification question to the query and process the command, however there is nothing which relates that to the anaphora resolution. Anaphora resolution is mentions in Para 0066 but that’s a separate concept in which not a missing parameter is required or asked but the user changes the query, however even in that case the query would have to be process to make the specification enable. Example is user as user speaks “ I would like a ticket to San Hose,” that would have to be processed, before the subsequent request, otherwise the system  is not even un abled, it does not describe how long after the user utter the second query etc., further even in a case where system just doesn’t listen and totally ignores user first query, there is not missing command concept tied to the anaphora resolution and specification does not enable this concept. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 43-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) 

Regarding claim 27 Bernard teaches a computer-implemented method of processing input queries for performing one or more commands (system responds, Para 0067, Fig 1-3)  , the method comprising: receiving, by a communication system, a first query, wherein the first query includes a command requiring one or more parameters for performance ( asking for the system response for e.g. who received a bonus, Para 0067, more command performance e.g. , Para 0061) wherein the second query includes an entity and an anaphora; determining, based on the anaphora, that the second query relates to the first query; processing the second query to associate the entity with the command of the first query (who is his manager is followed, Para 0067, “his” is the anaphoric relation to the entity) ; performing the command with the entity in place of the missing parameter; and providing a result of the performed command ( running a subset query and provides the result, Para 0067) 

Bernard does not explicitly teaches processing the first query to identify a missing parameter of the one or more parameters required for performing the command; after receiving the first query and before performing the command, receiving a second query, and processing the second query to associate the entity with the missing parameter required for performing the command of the first query
processing the first query to identify a missing parameter of the one or more parameters required for performing the command ( determine if the command is complete, Col 5. Line 30-45; Col 4, line 1-15) ; after receiving the first query and before performing the command, receiving a second query ( receive the second query, if the command is appropriately related Col 4, line 1-20) , and processing the second query to associate the entity with the missing parameter required for performing the command of the first query ( processing the command including the missing information, Col 4, line 1-20) 




Regarding claim 43, Bernard as above in claim 27, teaches , wherein the first query and the second query comprise voice signals, the method further comprising: converting the voice signals to text ( voice to text, Para 00054)

Regarding claim 44,arguments analogous to claim 27, are applicable 

Regarding claim 46,arguments analogous to claim 27, are applicable 

Claims 28 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) and further in view of Varma ( US Pub: 20120254143)
Regarding claim 28, Bernard as above in claim 27 teaches determining a type of function for the command of the first query however does not explicitly teaches its  based on ranking candidate types of functions for the command 

However Varma teaches  determining a type of function for the command of the first query based on ranking candidate types of functions for the command ( responses can be produced in a ranked form, Para 0044, 0110, wherein the query has to go through the score ( some kind of answer ranking unit) to produce the response)

It would have been obvious having the teachings of Bernard and Roy  to have the concept of Varma since statistical modeling is the known and conventional way for extraction of words  and ranking optimize the results for the user

Regarding claim 45, Bernard as above in claim 44, does not explicitly teaches the computer-executable instructions further causing the computing device to: determine a type of function for the command of the first query based on ranking candidate types of functions for the command

However Varma teaches determine a type of function for the command of the first query based on ranking candidate types of functions for the command (responses can be produced in a ranked form, Para 0044, 0110, wherein the query has to go through the score (some kind of answer ranking unit) to produce the response)

It would have been obvious having the teachings of Bernard and Roy to have the concept of Varma since statistical modeling is the known and conventional way for extraction of words and ranking optimize the results for the user 

Claims 29 and  31  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) and further in view of Di ( US Pub: 20050165607) 
Regarding claim 29, Bernard as above in claim 27, does not explicitly teaches  in response to a first clarification question, receiving a third query; performing keyword analysis on the third query to determine whether the third query is responsive to the first clarification question; and in response to the keyword analysis, classifying the third query as a clarification query for the command
However Di teaches  in response to a first clarification question ( clarification, Para 0034, Fig 2b, e-file or sefl-employed for e.g. ) , receiving a third query; performing keyword analysis on the third query to determine whether the third query is responsive to the first clarification question ( whether it’s a response, context shift or digression, Para 0033-0034,0036) , ; and in response to the keyword analysis, classifying the third query as a clarification query for the command ( perform the command if it’s a response otherwise perform context shift/digression, Para 0039, Table after Para 0041) 
It would have been obvious having the teachings of Bernard and Roy to further include the concept of Di before effective filing date to perform different processing for the related queries 
Regarding claim 31, Bernard modified by Di as above in claim 29, teaches  in response to a second clarification question, receiving a fourth query, wherein the fourth query is unresponsive to the second clarification question ( clarification for the queries and the process continues, Refer to table after Para 0041; and Para 0030-0040) ; and determining whether the fourth query is one of an entity query and a functional query ( extract entity and function for the query, Para 0061, 0067) 


Claims 28 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) and further in view of Varma ( US Pub: 20120254143) and further in view of Di ( US Pub: 20050165607)

Regarding claim 37 Bernard modified Varma as above in claim 28, does  not explicitly teaches posing a clarification question in response to a previous user query, the clarification question associated with the type of the function 
However Di teaches posing a clarification question in response to a previous user query ( for e.g. fi 2A) , the clarification question associated with the type of the function ( function will be to execute of bring it up, Fig 2-3) 
It would have been obvious having the teachings of Bernard and Roy and Varma to further include the concept of Di before effective filing date to better disambiguate the query for improved results ( Para 0006, 0008, 0009) 

Regarding claim 38, Di as above in claim 37, teaches  wherein a feature set is used to extract entities for particular types of functions associated with the command, and wherein the feature set comprises a feature associated with the clarification question posed ( hearing about self-employed or e-file for e.g., Para 0030-0039, Di or associated feature, Fig 2-3) 


Claim 30 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407)  and further in view of Di ( US Pub: 20050165607) and further in view of Gupta (US Pub: 20090112605)

Regarding claim 30, Bernard modified by Di as above in claim 29, does not explicitly teaches, wherein the keyword analysis is performed in accordance with term frequency-inverse document 
However Gupta teaches wherein the keyword analysis is performed in accordance with term frequency-inverse document frequency (TF-IDF) techniques on keywords in the third query that are associated with the first clarification question( the term frequency-inverse document frequency weight for each associated word with predefined command, Para 0049)

It would have been obvious having the teachings of Bernard and Roy and Di to further include the teachings of Gupta before effective date since TF-IDF is a known method to classify words improving recognition results ( Par a0049, Gupta ) 

Claim 34 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407)  and further in view of  Varma ( US Pub: 20120254143) and further in view of Di ( US Pub: 20050165607) and further in view of Tankovich(US 20090259651) 

 
Regarding claim 34, Bernard modified by Varma and Di as above in claim 32, does not explicitly teaches wherein the rank is derived from the plurality of natural language processing techniques via a two layer neural network responsive to an output of each of the plurality of natural language processing techniques
However Tankovich teaches wherein the rank is derived from the plurality of natural language processing techniques via a two layer neural network responsive to an output of each of the (ranking using 2-layer neural network, Para 0058, Fig 10) 
It would have been obvious having the teachings of Bernard and Roy  and Varma and Di to further include the teachings of Tankovich before effective filing date since 2-layer neural network is a well known NLP ways for ranking to improve the relevance metrics  ( Abstract, Tankovich) 

Claims 32, 33, and 35 -36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) and further in view of Varma ( US Pub: 20120254143)and further in view of Di ( US Pub: 20050165607) 

Regarding claim 32, Bernard modified by Di as above in claim 31, does not explicitly teaches : when the fourth query is the functional query, analyzing the fourth query to determine a subsequent command by performing a plurality of natural language processing techniques to determine a rank of candidate commands and selecting the subsequent command in response
However Varma teaches the concept of determine a rank of candidate commands and selecting the subsequent command in response ( ( responses can be produced in a ranked form, Para 0044, 0110, wherein the query has to go through the score ( some kind of answer ranking unit) to produce the response)

It would have been obvious having the teachings of Bernard and Roy and Di to have the concept of Varma since statistical modeling is the known and conventional way for extraction of words  and ranking optimize the results for the user

Regarding claim 33, Varma as above in claim 32, teaches wherein the natural language processing techniques include one or more of random forest processing, naive Bayes classifier processing, a plurality of support vector machines processing, and previous query score processing ( ( relevance scoring, Para 0044, 0051 and 0110; SVM, Para 0083; scoring, Para 0022, Di; Para 0068, Bernard) 


Regarding claim 35, Bernard as above in claim 33, teaches,  maintaining a data store of prior user queries and respective commands ( knowledge based, Para 0067, Bernard; digression can go back or context shift can use prior knowledge, Para 0039-0040, Di ) 

Regarding claim  36 Di as above in claim 35, teaches wherein the prior user queries are responsive to clarification questions posed to individual users to provide user-centric preferences for commands ( based on what user has answered, the system for e.g. digression table creates a subdialog and can go back, Para 0039-0040) 



Claims 39-42  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernard ( US Pub: 20110093271) and further in view of Roy ( US Pat# 8219407) and further in view of Asif (Weighted Vote-Based Classifier Ensemble for Named Entity Recognition: A Genetic Algorithm-Based Approach) 

Regarding claim 39, Bernard as above in claim 27, does not teach: using a genetic algorithm to define optimized feature sets with which to extract entities for particular types of functions
However Asif teaches using a genetic algorithm to define optimized features sets with which to extract the entities for particular types of functions ( GA algorithm that quantifies the amount of voting weights for each class in each classifier, Page 9.8, Under 1.3 Overview of the Present Work, method optimizing feature sets is described in, Page 9.32 Under 7.1 String Representation and Population Initialization) 
	It would have been obvious having the teachings of Bernard and Roy  to further include the teachings of Asif since GAs perform search in complex, large, and multimodal landscapes, and provide near-optimal solutions for objective or fitness function of an optimization problem (5.1 Overview of Genetic Algorithm, Page 9.14) 


Regarding claim 40, Asif as above in claim 39, teaches wherein defining optimized feature sets comprises: performing at least one round of genetic selection to identify the optimized feature sets( features selection based on GA ( genetic algorithm) , Page 9.32 Under 7. FEATURE SELECTION USING SINGLE OBJECTIVE OPTIMIZATION BASED TECHNIQUE), wherein one round of genetic selection comprises: identifying at least one initial feature set(F=12; feature set, Fig 3, Page 9.32); generating a plurality of random permutations from the at least one initial feature set; testing the plurality of random permutations using a dataset of test queries (The chromosome represents the use of seven features for constructing a classifier (first, third, fourth, seventh, tenth, eleventh, and twelfth features). The entries of each chromosome are randomly initialized to either 0 or 1, Page 9.32); determining a performance measure for each of the plurality of random permutations; and selecting a subset of the plurality of random permutations at least in part based on the performance measure of each respective random permutation (the processes of fitness computation, selection, crossover, and mutation are executed for a maximum number of generations. The best string seen up to the last generation provides the solution to the above feature selection problem. Elitism is implemented at each generation by preserving the best string seen up to that generation in a location outside the population. Thus on termination, this location contains the best feature combination, Page 9.32, Under 7.3 Genetic Operators; [hence measure is determined and until the best feature combination is generated, the mutations are executed)

Regarding claim 41, Asif as above in claim 40,  teaches wherein the performance measure comprises an accuracy measure and a computational efficiency measure ( F-measure is the accuracy and efficiency measure, 7.2 Fitness Computation, Page 9.32; Table XX1, F-measure)

Regarding claim 42, Asif as  above in claim 41, teaches , further comprising: performing additional rounds of genetic selection after the first round of genetic selection has been performed, each additional round of genetic selection including the step of setting the subset of the plurality of random permutations as the at least one initial feature set ( iteration until the last string; wherein each chromosome are mutated and mutation operator is applied to each entry of the chromosome where the entry is randomly replaced by either 0 or 1, Page 9.32, Under 7.3 Genetic operators )
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674